DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-50 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 20100073150 A1, March 25, 2010) (hereinafter “US 20100073150 A1”) in view of “Joystick Control Teleoperation,” Robot Operating System (ROS), May 15, 2018 (from edit history), available at https://rosplanning.github.io/moveit_tutorials/doc/joystick_control_teleoperation/joystick_control_teleoperation_tutorial.html (hereinafter “ROS”).
	Regarding claims 1-13, Olson teaches an input system for controlling a catheter-based procedure system that includes a robotic drive (as depicted in Fig. 1), including a controller comprising a first control and a second control are positioned on the body so that the first control and the second control can be simultaneously manipulated by a first digit and a second digit on a hand of the user (as depicted in Figs. 7a-7c).  See Figs. 1, 7a-7c, and associated text.  Note that Olsen teaches that the controller can simultaneously translate and rotate the robotic drive.  See, e.g., [0052].  Olsen also teaches that various inputs can be used as safety switches or signal multiplexers.  See, e.g., [0054].   Olsen also encoding of “best-practices” or optimized path planning.  See, e.g., [0028].
However, Olson does not expressly teach a first control coupled to the body and configured to instruct the robotic drive to axially move one of the one or more elongated medical devices in response to manipulation of the first control by a user; and a second control coupled to the body and configured to instruct the robotic drive to rotate one of the one or more elongated medical devices in response to manipulation of the second control by the user.
ROS teaches a robot controller, wherein different inputs on a robot controller can assigned to different axes of motion or to different commands.  See generally “Joystick Command Mappings.”
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ROS with the teachings of Olson such that the invention comprises a body; a first control coupled to the body and configured to instruct the robotic drive to axially move one of the one or more elongated medical devices in response to manipulation of the first control by a user; and a second control coupled to the body and configured to instruct the robotic drive to rotate one of the one or more elongated medical devices in response to manipulation of the second control by the user, wherein the first control and the second control are positioned on the body so that the first control and the second control can be simultaneously manipulated by a first digit and a second digit on a hand of the user (as recited in claim 1); wherein the first control is configured to instruct the robotic drive to axially move a first one of the one or more elongated medical devices in response to manipulation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the one or more elongated medical devices in response to manipulation of the second control by the user (as recited in claim 2); further comprising a third control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the third control is manipulated by the user (as recited in claim 3); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices at a constant speed in response to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle in response to manipulation of the second control by the user (as recited in claim 4); further comprising a third control coupled to the body and configured to map the first control and the second control to a selected one of the one or more elongated medical devices, wherein mapping the first control and the second control to the selected one of two or more elongated medical devices results in configuration of the first control to instruct the robotic drive to axially move the selected one of the one or more elongated medical devices in response to manipulation of the first control by the user, and configuration of the second control to instruct the robotic drive to rotate the selected one of the one or more elongated medical devices in response to manipulation of the second control by the user (as recited in claim 5); further comprising a fourth control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the fourth control is manipulated by the user (as recited in claim 6); the first control configured to instruct the robotic drive to axially move a first one of the one or more elongated medical devices in response to manipulation of the first control by the user, and the second control configured to instruct the robotic drive to rotate a second one of the one or more elongated medical devices in response to manipulation of the second control by the user, the system further comprising: a third control coupled to the body and configured to instruct the robotic drive to axially move a second one of the one or more elongated medical devices in response to manipulation of the third control by the user; and a fourth control coupled to the body and configured to instruct the robotic drive to rotate the second one of the one or more elongated medical devices in response to manipulation of the fourth control by the user, wherein the third control and the fourth control are positioned on the body so that the third control and the fourth control can be simultaneously manipulated by a first digit and a second digit on a second hand of the user (as recited in claim 7); further comprising a fifth control coupled to the body and configured to map the third control and the fourth control to a third one of the one or more elongated medical devices, wherein mapping the third control and the fourth control to the third one of the one or more elongated medical devices configures the third control to instruct the robotic drive to axially move the third one of the one or more elongated medical devices in response to manipulation of the third control by the user and configures the fourth control to instruct the robotic drive to rotate the third one of the one or more elongated medical devices in response to manipulation of the fourth control by the user (as recited in claim 8); further comprising a third control coupled to the body, wherein the first control and the second control are configured to instruct the robotic drive only if the third control is manipulated by the user (as recited in claim 9); wherein the first control is configured to instruct the robotic drive to axially move one of the elongated medical devices a continuous speed in response to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate one of the elongated medical devices by a discrete angle in response to manipulation of the second control by the user (as recited in claim 10); further comprising: a third control coupled to the body and configured to instruct the robotic drive to axially move a second one of the one or more elongated medical devices in response to manipulation of the third control by a second hand of the user (as recited in claim 11); further comprising: a fourth control coupled to the body and configured to map the first control and the second control to a selected one of two or more elongated medical devices; and a fifth control coupled to the body and configured to map the third control to a second selected one of two or more elongated medical devices (as recited in claim 12); wherein the fourth control is configured to map the first control and the second control to the selected one of two or more elongated medical devices only while the fourth control is manipulated by the user, and wherein the fifth control is configured to map the third control to the second selected one of two or more elongated medical devices only while the fifth control is manipulated by the user (as recited in claim 13) in order to provide a more versatile and intuitive user interface.
	Regarding claims 14-21, as discussed above, Olson in view of ROS teaches an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control movement of a first elongated medical device and a second elongated medical device, the input system comprising: a handheld body; a first control coupled to the handheld body and configured to instruct the robotic drive to move the first elongated medical device in response to manipulation of the first control by a user; and a second control coupled to the handheld body and configured to instruct the robotic drive to move the second elongated medical device in response to manipulation of the second control by the user, wherein instruction of the robotic drive to move the first elongated medical device may occur simultaneously with instruction of the robotic drive to move the second elongated medical device (as recited in claim 14); wherein the first control is configured to instruct the robotic drive to axially move the first elongated medical device in response to manipulation of the first control by the user; and wherein the second control is configured to instruct the robotic drive to axially move the second elongated medical device in response to manipulation of the second control by the user (as recited in claim 15); the input system comprising: a third control coupled to the handheld body and configured to instruct the robotic drive to rotate the first elongated medical device in response to manipulation of the third control by the user, wherein instruction of the robotic drive to axially move the second elongated medical device may occur simultaneously with instruction of the robotic drive to axially move or rotate the first elongated medical device (as recited in claim 16); wherein the first control is configured to instruct the robotic drive to axially move the first elongated medical device in response to manipulation of the first control by the user; and wherein the second control is configured to instruct the robotic drive to rotate the second elongated medical device in response to manipulation of the second control by the user (as recited in claim 17); wherein the first control is configured to instruct the robotic drive to rotate the first elongated medical device in response to manipulation of the first control by the user; and wherein the second control is configured to instruct the robotic drive to rotate the second elongated medical device in response to manipulation of the second control by the user (as recited in claim 18); further comprising a third control coupled to the handheld body, wherein the first control and the second control are configured to instruct the robotic drive only if the third control is manipulated by the user (as recited in claim 19); wherein the first control is configured to instruct the robotic drive to move the first elongated medical device a discrete distance in response to manipulation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to continuously move the second elongated medical device in response to manipulation of the second control by the user (as recited in claim 20); wherein the first control is configured to instruct the robotic drive to move the first elongated medical device a discrete distance in response to manipulation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to continuously move the second elongated medical device in response to manipulation of the second control by the user (as recited in claim 21); 
Regarding claims 22-42, as discussed above, Olson in view of ROS teaches an
a method for an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control rotational motion and axial motion of one or more elongated medical devices, the method comprising: receiving a first manipulation by a first digit of a first hand of a user of a first control coupled to a body of the input system; receiving a second manipulation by a second digit of the first hand of the user of a second control coupled to the body of the input system; responsive to the first manipulation, instructing the robotic drive to axially move one of the one or more elongated medical devices; and responsive to the second manipulation, instructing the robotic drive to rotate one of the one or more elongated medical devices, wherein the first manipulation and the second manipulation occur simultaneously (as recited in claim 22); the robotic drive is instructed to axially move a first one of the one or more elongated medical devices in response to manipulation of the first control by the user, and wherein the robotic drive is instructed to rotate the first one of the one or more elongated medical devices in response to manipulation of the second control by the user (as recited in claim 231. An input system for controlling a catheter-based procedure system that includes a robotic drive configured to control rotational motion and axial motion of one or more elongated medical devices, the input system comprising: a body; a first control coupled to the body and configured to instruct the robotic drive to axially move one of the one or more elongated medical devices in response to manipulation of the first control by a user; and a second control coupled to the body and configured to instruct the robotic drive to rotate one of the one or more elongated medical devices in response to manipulation of the second control by the user, wherein the first control and the second control are positioned on the body so that the first control and the second control can be simultaneously manipulated by a first digit and a second digit on a hand of the user (as recited in claim 23); further comprising: receiving a third manipulation of a third control coupled to the body, wherein the robotic drive is instructed only if the third manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 24); wherein the first control is configured to instruct the robotic drive to axially move the first one of the elongated medical devices a continuous speed responsive to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle responsive to manipulation of the second control by the user (as recited in claim 25); further comprising: receiving a third manipulation of a third control coupled to the body; and responsive to the third manipulation, mapping the first control and the second control to a selected one or more of two or more elongated medical devices (as recited in claim 26); further comprising receiving a fourth manipulation of a fourth control coupled to the body, wherein the robotic drive is instructed only if the fourth manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 27); wherein the first control and the second control are mapped to the selected one or more of two or more elongated medical devices only while the third control is manipulated by the user (as recited in claim 28); further comprising: receiving a third manipulation by a first digit of a second hand of a user of a third control coupled to a body of the input system; receiving a fourth manipulation by a second digit of the second hand of the user of a fourth control coupled to the body of the input system; responsive to the third manipulation, instructing the robotic drive to axially move a second one of the one or more elongated medical devices; and responsive to the fourth manipulation, instructing the robotic drive to rotate the second one of the one or more elongated medical devices, wherein the third manipulation and the fourth manipulation occur simultaneously (as recited in claim 29); further comprising: receiving a third manipulation of a third control coupled to the body, wherein the robotic drive is instructed only if the third manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 30); wherein the first control is configured to instruct the robotic drive to axially move a first one of the elongated medical devices a continuous speed responsive to manipulation of the first control by a user, and wherein the second control is configured to instruct the robotic drive to rotate the first one of the elongated medical devices by a discrete angle responsive to manipulation of the second control by the user (as recited in claim 31); further comprising: receiving a third manipulation of a third control coupled to the body; and responsive to the third manipulation, instructing the robotic drive to axially move a second one of the one or more elongated medical devices (as recited in claim 32); further comprising: receiving a fourth manipulation of a fourth control coupled to the body; responsive to the fourth manipulation, mapping the first control and the second control to a selected one or more of two or more elongated medical devices; receiving a fifth manipulation of a fifth control coupled to the body; and responsive to the fifth manipulation, mapping the third control to a second selected one of two or more elongated medical devices (as recited in claim 33); wherein the first control and the second control are mapped to the selected one of two or more elongated medical devices only while the fourth control is manipulated by the user, and wherein the third control is mapped to the second selected one of two or more elongated medical devices only while the fifth control is manipulated by the user (as recited in claim 34); a method for an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control movement of a first elongated medical device and a second elongated medical device, the method comprising: receiving a first manipulation of a first control coupled to a handheld body of the input system; receiving a second manipulation of a second control coupled to the handheld body of the input system; responsive to the first manipulation, instructing the robotic drive to move the first elongated medical device; and responsive to the second manipulation, instructing the robotic drive to move the second elongated medical device, wherein the first manipulation and the second manipulation occur simultaneously (as recited in claim 35); wherein the robotic drive is instructed to axially move the first elongated medical device responsive to the first manipulation, and wherein the robotic drive instructed to axially move the second elongated medical device responsive to the second manipulation (as recited in claim 36); further comprising: receiving a third manipulation of a third control coupled to the handheld body; and responsive to the third manipulation, instructing the robotic drive to rotate the first elongated medical device, wherein instruction of the robotic drive to axially move or rotate the first elongated medical device occurs simultaneously with instruction of the robotic drive to axially move the second elongated medical device (as recited in claim 37); wherein the robotic drive is instructed to axially move the first elongated medical device responsive to manipulation of the first control; and wherein the robotic drive is instructed to axially move the second elongated medical device in response to manipulation of the second control (as recited in claim 38); wherein the robotic drive is instructed to rotate the first elongated medical device responsive to manipulation of the first control; and wherein the robotic drive is instructed to rotate the second elongated medical device responsive to manipulation of the second control (as recited in claim 39); further comprising receiving a third manipulation of a third control coupled to the handheld body, wherein the robotic drive is instructed only if the third manipulation is received simultaneously with the first manipulation and the second manipulation (as recited in claim 40); wherein the robotic drive is instructed to move the first elongated medical devices a discrete distance responsive to manipulation of the first control, and wherein the robotic drive is instructed to continuously move the second elongated medical device responsive to manipulation of the second control (as recited in claim 41); wherein the robotic drive is instructed to move the first elongated medical devices a discrete distance responsive to manipulation of the first control, and wherein the robotic drive is instructed to continuously move the second elongated medical device responsive to manipulation of the second control (as recited in claim 42).
Regarding claims 43-50, as discussed above, Olson in view of ROS teaches an input system for controlling a catheter-based procedure system that includes a robotic drive configured to control movement of an elongated medical device, the input system comprising: a first control configured to instruct the robotic drive to move the elongated medical device a discrete amount in a first degree of freedom in response to activation of the first control by a user; and a second control configured to instruct the robotic drive to continuously move the elongated medical device in the first degree of freedom in response to activation of the second control by the user (as recited in claim 43); wherein the first control is configured to instruct the robotic drive to move the elongated medical device linearly a discrete distance in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to move the elongated medical device linearly at a constant speed in response to activation of the second control by the user (as recited in claim 44); wherein the first control is configured to instruct the robotic drive to change the discrete distance the elongated medical device is linearly moved in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to change the constant speed at which the elongated medical device is linearly moved in response to activation of the second control by the user (as recited in claim 45); wherein the first control is configured to instruct the robotic drive to rotate the elongated medical device by a discrete angle in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to rotate the elongated medical device at a constant speed in response to activation of the second control by the user (as recited in claim 46); wherein the first control is configured to instruct the robotic drive to change the discrete angle by which the elongated medical device is rotated in response to activation of the first control by the user, and wherein the second control is configured to instruct the robotic drive to change the discrete speed at which the elongated medical device is rotated in response to activation of the second control by the user (as recited in claim 47); further comprising: a third control configured to instruct the robotic drive to move the elongated medical device in a second degree of freedom in response to activation of the third control by a user (as recited in claim 48); further comprising: a fourth control to map the first, second and third controls to one or more of a plurality of elongated medical devices (as recited in claim 49); further comprising: a fourth control to map the first and second controls to one of a plurality of elongated medical devices (as recited in claim 50).

Prior Art of Record
The prior art made of record and not relied upon is considered to be pertinent to applicant's disclosure.
Park et al. (US 20150265807 A1, September 24, 2015) teaches various joystick designs, each with a plurality of inputs. See, e.g., Figs. 11-12.
Braut (US 20080255704 A1, October 16, 2008) teaches a medical robot controller with a pluarity of joysticks and buttons.  See, e.g., Fig. 1.
Frank (“Nintendo Switch one-handed Joy-Con adapter opens up the console to everyone,” August 17, 2017) teaches a one-handed control console.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792